Sharon D. Mitchell, Attorney at Law SD Mitchell & Associates, PLC 829 Harcourt Rd. ∙ Grosse Pointe Park, Michigan 48230 57492 Onaga Trail ∙ Yucca Valley, California 92284 1410 Washington Drive ∙ Stafford, Virginia 22554 (248) 515-6035 (Telephone) ∙ (248) 751-6030 (Facsimile) ∙ sharondmac@att.net *Admitted in Michigan 20 February 2012 Alexandra M. Ledbetter Staff Attorney Division of Corporation Finance U.S. Securities & Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re:Stakool, Inc. f/k/a Mod Hospitality, Inc. Registration Statement on Form 10-12G Filed January 6, 2012 Amendment No. 1 to Form 8-K Filed November 9, 2011 Amendment No. 2 to Form 8-K Filed January 6, 2012 File No. 0-24723 Dear Ms. Ledbetter: Pursuant to our telephone conversation of 15 February 2012, we are in receipt of correspondence from your office dated 3 February 2012, with regard to the above-referenced Stakool, Inc. and will respond to same on or before 5 March 2012. Thank you for your kind assistance regarding this matter. With best regards, /s/ Sharon D. Mitchell
